Case 2:18-cv-00084-JPH-MJD Document 186 Filed 12/04/20 Page 1 of 4 PageID #: 2207




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 DOUGLAS A. REAVES,                                    )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 2:18-cv-00084-JPH-MJD
                                                       )
 BARBARA RIGGS, et al.                                 )
                                                       )
                               Defendants.             )

                                 Order Denying Motion to Reconsider

         On November 12, 2020, the Court granted plaintiff Douglas Reaves's motion to proceed

  on appeal in forma pauperis and assessed an initial partial filing fee of $45.28. Dkt. 181. Defendant

  Donna Archer then filed a motion to reconsider that order. Dkt. 183. Mr. Reaves has responded to

  the motion to reconsider, and Ms. Archer has replied. For the reasons explained below, the motion

  to reconsider, dkt. [183], is denied.

         Section 1915(a) authorizes a court to allow the commencement of a civil case or appeal,

  "without prepayment of fees or security therefor, by a person who submits an affidavit that includes

  a statement of all assets such prisoner possesses that the person is unable to pay such fees or give

  security therefor." 28 U.S.C. § 1915(a)(1). If a prisoner brings a civil suit or files an appeal in

  forma pauperis, a court shall access and collect "an initial partial filing fee of 20 percent of the

  greater of— (A) the average monthly deposits to the prisoner's account; or (B) the average monthly

  balance in the prisoner's account for the 6-month period immediately preceding the filing of the

  complaint or notice of appeal." Id. § 1915(b)(1).

         According to the "Certificate of Prisoner Account" submitted with Mr. Reaves's motion to

  proceed on appeal in forma pauperis, the balance in his account as of October 20, 2020, was $5.16.



                                                   1
Case 2:18-cv-00084-JPH-MJD Document 186 Filed 12/04/20 Page 2 of 4 PageID #: 2208




  See dkt. 177-1 at 1. The average monthly balance for his account during the preceding six months

  was $226.38. Id. The Court assessed an initial partial filing fee based on the higher of these two

  amounts—the average monthly balance for Mr. Reaves's account. Twenty percent of $226.38 is

  $45.28, and this is the initial partial filing fee assessed by the Court. See dkt. 181.

          Ms. Archer seeks reconsideration of this calculation, arguing that the initial partial filing

  fee is too low. Ms. Archer is incorrect. First, she calculates the average monthly balance of

  Mr. Reaves's account using funds that were deposited and withdrawn in April 2020. See 183-1 at

  2. The Court cannot consider these deposits and withdrawals, however, because § 1915(b)(1)

  instructs courts to consider the six-month period "immediately preceding" the filing of the notice

  of appeal. See 28 U.S.C. § 1915(b)(1). Because Mr. Reaves filed his notice of appeal on November

  10, 2020, see dkt. 176, the applicable six-month period began May 10, 2020, and the Court cannot

  consider deposits and withdrawals made before that date.

          Second, in addition to using information outside the applicable six-month period,

  Ms. Archer assumes that Mr. Reaves's account balance was $0.00 on the date she began her

  calculations. The Court cannot accept this assumption. Although the account statement attached

  to Mr. Reaves's motion to proceed on appeal in forma pauperis does not provide enough

  information to calculate the average monthly balance in Mr. Reaves's account beginning on May

  10, 2020, because it does not provide the account balance as of that date, the average monthly

  balance of Mr. Reaves's account was provided in the certified statement from a prison official

  submitted by Mr. Reaves. See dkt. 177-1 at 1. Ms. Archer's incomplete calculations that include

  improper deposits and withdrawals are not sufficient evidence to refute that certified statement. 1


  1
    Were the Court to employ the same assumption as Ms. Archer and calculate Mr. Reaves's average monthly
  balance beginning on May 10, 2020, and use a balance of $0.00 as of that date, Mr. Reaves's initial partial
  filing fee would be calculated using the average monthly deposits into his account because the withdrawals
  from his account are significantly greater than the deposits into his account. An initial partial filing fee
                                                       2
Case 2:18-cv-00084-JPH-MJD Document 186 Filed 12/04/20 Page 3 of 4 PageID #: 2209




          Finally, Ms. Archer contends that the Court should have denied Mr. Reaves's motion to

  proceed on appeal in forma pauperis or assessed a higher initial partial filing fee because

  Mr. Reaves has outstanding filing fees in another appeal. See dkt. 183 at 2-3. This argument is

  unavailing because the only proscriptions against allowing a prisoner to proceed on appeal in

  forma pauperis are § 1915(a)(3) and § 1915(g). In granting Mr. Reaves's motion for leave to

  proceed on appeal in forma pauperis the Court concluded that the appeal was taken in good faith

  rendering § 1915(a)(3) inapplicable to Mr. Reaves. Section 1915(g) is similarly inapplicable to

  Mr. Reaves because he has not brought cases on three or more prior occasions that were dismissed

  on grounds that they were frivolous, malicious, or failed to state a claim upon which relief may be

  granted. See 28 U.S.C. § 1915(g).

          For these reasons, Ms. Archer has not clearly established that the Court committed error in

  granting Mr. Reaves leave to proceed on appeal in forma pauperis and assessing an initial partial

  filing fee of $45.28. Her motion to reconsider, dkt. [183], is denied. Mr. Reaves shall continue

  to have through December 28, 2020, to pay the $45.28 initial partial filing fee to the clerk of

  the district court.

  SO ORDERED.

  Date: 12/4/2020




  based on the average monthly deposits into Mr. Reaves's account would be $13.53, or much less than the
  initial partial filing fee assessed by the Court.
                                                    3
Case 2:18-cv-00084-JPH-MJD Document 186 Filed 12/04/20 Page 4 of 4 PageID #: 2210




  Distribution:

  DOUGLAS A. REAVES
  881987
  PENDLETON - CF
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Alex Maurice Beeman
  REMINGER CO. LPA (Indianapolis)
  abeeman@reminger.com

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  David C. Dickmeyer
  INDIANA ATTORNEY GENERAL
  David.Dickmeyer@atg.in.gov

  Marley Genele Hancock
  INDIANA ATTORNEY GENERAL
  marley.hancock@atg.in.gov

  Rachel D. Johnson
  KATZ KORIN CUNNINGHAM, P.C.
  rjohnson@kkclegal.com

  Ronald A. Mingus
  REMINGER CO. LPA (Indianapolis)
  rmingus@reminger.com




                                                4
